DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first transistor; a first modulating electrode electrically connected to the first transistor and having a first long axis which is arranged along a first longitudinal direction; a second transistor; and a second modulating electrode electrically connected to the second transistor and having a second long axis which is arranged along a second longitudinal direction different from the first longitudinal direction.
Claims 2-12, 16 and 21-22 are allowed, because they depend from the allowed claim 1.  
Independent claim 19 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 19, the sintering step comprises maintaining a temperature of the perovskite layer above 150°C for at least a period of about 5ms to 20ms.
Claims 20 and 23 are allowed, because they depend from the allowed claim 19.  
Independent claim 24 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 24, the sintering step comprises maintaining a temperature of the perovskite layer above 150°C for at least a period of about 100 microseconds to 2 ms.
Claim 25 is allowed, because it depends from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Pan et al. PG Pub 2016/0093940 teaches a display, such as for a touch-sensitive communication device, can include a transparent cover glass, pixels that emit light through the cover glass, and multiple antennas positioned along respective paths in an inactive area between the pixels.
	b. Tsai et al. PG Pub 2020/0209928 teaches an electronic modulating device.
	c. Xu et al. PG Pub 2010/0207862 teaches unit pixels of fringe-field switching (FFS) LCD display panel.
	d. Huang et al. PG Pub 2020/0185415 teaches a pixel structure.
	e. Song et al. PG Pub 2017/0160584 teaches a Thin Film Transistor Array Substrate (TFT Array Substrate)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895